Exhibit 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January 19,
2017, is made and entered into by and among each of FinTech Acquisition Corp.
II, a Delaware corporation (the “Company”), FinTech Investor Holdings II, LLC, a
Delaware limited liability company (the “Sponsor”), Cantor Fitzgerald Co., a New
York general partnership (“Cantor”) and the other Initial Stockholders (as
defined below) and any person or entity who hereafter becomes a party to this
Agreement pursuant to Section 5.2 of this Agreement (each, a “Holder” and
collectively, the “Holders”).

 

RECITALS

 

WHEREAS, the Company has issued the Sponsor and the other Initial Stockholders
an aggregate of 6,000,000 shares (the “Founder Shares”) of the Company’s common
stock, $0.0001 par value per share (the “Common Stock”), of which an aggregate
of 760,000 Founder Shares are subject to the forfeiture to the extent that the
underwriters of the Company’s initial public offering (the “IPO”) do not
exercise their overallotment option in full;

 

WHEREAS, the Sponsor and Cantor have each entered into a unit subscription
agreement with the Company, dated as of the date hereof, pursuant to which the
Sponsor and Cantor agreed to purchase an aggregate of 420,000 units of the
Company (each, a “Placement Unit” and collectively, the “Placement Units”), each
Placement Unit consisting of one share of Common Stock (each, a “Placement
Share” and collectively, the “Placement Shares”) and one half of one warrant to
purchase one share of Common Stock (each, a “Placement Warrant” and
collectively, the “Placement Warrants”) in a private placement transaction (the
“Private Placement”) occurring simultaneously with the closing of the IPO;

 

WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Company shall grant the Holders certain registration
rights with respect to certain securities of the Company, as set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:

 

1.1.1 “Adverse Disclosure” shall mean any public disclosure of material
non-public information, which disclosure, in the good faith judgment of the
Board or the Chairman, Chief Executive Officer or principal financial officer of
the Company (i) would be required to be made in any Registration Statement or
Prospectus in order for the applicable Registration Statement or Prospectus not
to contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained therein (in the case of any
Prospectus and any preliminary Prospectus, in the light of the circumstances
under which they were made) not misleading, (ii) would not be required to be
made at such time if the Registration Statement were not being filed, and (iii)
the Company has a bona fide business purpose for not making such information
public.

 

1.1.2 “Agreement” shall have the meaning given in the Preamble.

 

1.1.3 “Board” shall mean the Board of Directors of the Company.

 



 
 

 

1.1.4 “Business Combination” means an initial merger, capital stock exchange,
asset acquisition, stock purchase, reorganization or similar business
transaction with one or more businesses, or engagement in any other similar
business combination transaction involving the Company.

 

1.1.5 “Commission” shall mean the Securities and Exchange Commission.

 

1.1.6 “Common Stock” shall have the meaning given in the Recitals hereto.

 

1.1.7 “Company” shall have the meaning given in the Preamble.

 

1.1.8 “Demand Registration” shall have the meaning given in subsection 2.1.1.

 

1.1.9 “Demanding Holders” shall have the meaning given in subsection 2.1.1.

 

1.1.10 “Exchange Act” shall mean the Securities Exchange Act of 1934, as it may
be amended from time to time.

 

1.1.11 “Form S-1” shall have the meaning given in subsection 2.1.1.

 

1.1.12 “Form S-3” shall have the meaning given in subsection 2.3.

 

1.1.13 “Founder Lock-up Period” shall mean, with respect to the Founder Shares,
the period ending: (A) with respect to 20% of the Founder Shares, upon the
consummation of the Business Combination; (B) with respect to 20% of the Founder
Shares, when the closing price of the Common Stock exceeds $12.00 for any 20
trading days within a 30 trading day period following the consummation of the
Business Combination; (C) with respect to 20% of the Founder Shares, when the
closing price of the Common Stock exceeds $13.50 for any 20 trading days within
a 30 trading day period following the consummation of the Business Combination;
(D) with respect to 20% of the Founder Shares, when the closing price of the
Common Stock exceeds $15.00 for any 20 trading days within a 30 trading day
period following the consummation of the Business Combination; and (E) with
respect to 20% of the Founder Shares, when the closing price of the Common Stock
exceeds $17.00 for any 20 trading days within a 30 trading day period following
the consummation of the Business Combination; or earlier, in any case, if,
following the initial Business Combination, the Company engages in a subsequent
transaction (i) resulting in all of the Company’s stockholders having the right
to exchange their Common Stock for cash or other securities, or (ii) involving a
consolidation, merger or other similar transaction in which the Company is the
surviving entity that results in the Board or the directors and officers of the
Company ceasing to comprise a majority of the board of directors (in the case of
directors) or management (in the case of officers) of the surviving entity.

 

1.1.14 “Founder Shares” shall have the meaning given in the Recitals hereto.

 

1.1.15 “Holders” shall have the meaning given in the Preamble.

 

1.1.16 “Initial Stockholders” shall mean Daniel G. Cohen, Betsy Z. Cohen, DGC
Family FinTech Trust, Swarthmore Trust of 2016, James J. McEntee, III, Shami
Patel, Jeremy Kuiper and the Sponsor.

 

1.1.17 “IPO” shall have meaning set forth in the Recitals hereto.

 

1.1.18 “Letter Agreements” shall mean the letter agreement by and among the
Company, certain of the Company’s officers and directors, the Sponsor and the
other Initial Stockholders and the letter agreement by and between the Company
and Cantor.

 

1.1.19 “Maximum Number of Securities” shall have the meaning given in subsection
2.1.4.

 



 2 

 

 

1.1.20 “Misstatement” shall mean an untrue statement of a material fact or an
omission to state a material fact required to be stated in a Registration
Statement, preliminary Prospectus or Prospectus, or necessary to make the
statements in a Registration Statement, preliminary Prospectus or Prospectus, in
light of the circumstances under which they were made, not misleading.

 

1.1.21 “Piggy-back Registration” shall have the meaning given in Section 2.2.1.

 

1.1.22 “Placement Share” or “Placement Shares” shall have the meaning given in
the Recitals hereto.

 

1.1.23 “Placement Unit Lock-up Period” shall mean, with respect to the Placement
Units, Placement Shares, Placement Warrants and any of the shares of Common
Stock issued or issuable upon the exercise of such Placement Warrants, a period
terminating 30 days after the consummation of a Business Combination, subject to
certain exceptions set forth in the Letter Agreement.

 

1.1.24 “Placement Unit” or “Placement Units” shall have the meaning given in the
Recitals hereto.

 

1.1.25 “Placement Warrant” or “Placement Warrants” shall have the meaning given
in the Recitals hereto.

 

1.1.26 “Private Placement” shall have the meaning given in the Recitals hereto.

 

1.1.27 “Pro Rata” shall have the meaning given in Section 2.1.4.

 

1.1.28 “Prospectus” shall mean the prospectus included in any Registration
Statement, as supplemented by any and all prospectus supplements and as amended
by any and all post-effective amendments and including all materials
incorporated by reference in such prospectus.

 

1.1.29 “Prospectus Date” shall mean the date of the final Prospectus filed with
the Commission and relating to the IPO.

 

1.1.30 “Registrable Security” shall mean (a) the Founder Shares, (b) the
Placement Warrants (including any shares of Common Stock issued or issuable upon
the exercise of any such Placement Warrants), (c) the Placement Shares, (d) any
outstanding shares of Common Stock or any other equity security (including the
Common Stock issued or issuable upon the exercise of any other equity security)
held by a Holder as of the date of this Agreement, (e) any equity securities
(including the shares of Common Stock issued or issuable upon the exercise of
any such equity security) of the Company issuable upon conversion of any working
capital loans made to the Company by a Holder, and (f) any other equity security
of the Company issued or issuable with respect to any such shares of Common
Stock by way of a stock dividend or stock split or in connection with a
combination of stock, acquisition, recapitalization, consolidation,
reorganization, stock exchange, stock reconstruction and amalgamation or
contractual control arrangement with, purchasing all or substantially all of the
assets of, or engagement in any other similar transaction; provided, however,
that, as to any particular Registrable Security, such securities shall cease to
be Registrable Securities when: (i) if a Registration Statement with respect to
the sale of such securities shall have become effective under the Securities
Act, at the earlier of (a) one year following the date the Registration
Statement is declared effective or (b) the date that such securities shall have
been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement; (ii) such securities may otherwise be transferred, new
certificates for such securities not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of such securities shall not require registration under the
Securities Act; (iii) such securities shall have ceased to be outstanding; or
(iv) such securities have been sold to, or through, a broker, dealer or
underwriter in a public distribution or other public securities transaction.

 

1.1.31 “Registration” shall mean a registration effected by preparing and filing
a Registration Statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such Registration Statement becoming effective.

 



 3 

 

 

1.1.32 “Registration Expenses” shall mean the out-of-pocket expenses of a
Registration, including, without limitation, the following:

 

(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority and any
securities exchange on which the Common Stock is then listed);

 

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

 

(C) printing, messenger, telephone and delivery expenses;

 

(D) reasonable fees and disbursements of counsel for the Company; and

 

(E) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration.

 

1.1.33 “Registration Statement” shall mean any registration statement that
covers the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus included in such registration statement, amendments
(including post-effective amendments) and supplements to such registration
statement, and all exhibits to and all materials incorporated by reference in
such registration statement.

 

1.1.34 “Requesting Holder” shall have the meaning given in subsection 2.1.1.

 

1.1.35 “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.

 

1.1.36 “Sponsor” shall have the meaning given in the Recitals hereto.

 

1.1.37 “Underwriter” shall mean a securities dealer who purchases any
Registrable Securities as principal in an Underwritten Offering and not as part
of such dealer’s market-making activities.

 

1.1.38 “Underwritten Registration” or “Underwritten Offering” shall mean a
Registration in which securities of the Company are sold to an Underwriter in a
firm commitment underwriting for distribution to the public.

 

ARTICLE II

REGISTRATIONS

 

2.1 Demand Registration.

 

2.1.1 Request for Registration. Subject to the provisions of subsection 2.1.4
and Section 2.4 hereof, at any time and from time to time on or after the date
the Company consummates the Business Combination, the Holders of a
majority-in-interest of the then outstanding number of Registrable Securities
(the “Demanding Holders”) may make a written demand for Registration under the
Securities Act of all or part of their Registrable Securities, which written
demand shall describe the amount and type of securities to be included in such
Registration and the intended method(s) of distribution thereof (such written
demand a “Demand Registration”). The Company shall, within ten (10) days of the
Company’s receipt of the Demand Registration, notify, in writing, all other
Holders of Registrable Securities of such demand, and each Holder of Registrable
Securities who thereafter wishes to include all or a portion of such Holder’s
Registrable Securities in a Registration pursuant to a Demand Registration (each
such Holder that includes all or a portion of such Holder’s Registrable
Securities in such Registration, a “Requesting Holder”) shall so notify the
Company, in writing, within five (5) days after the receipt by the Holder of the
notice from the Company. Upon receipt by the Company of any such written
notification from a Requesting Holder(s) to the Company, such Requesting
Holder(s) shall be entitled to have their Registrable Securities included in a
Registration pursuant to a Demand Registration and the Company shall, not more
than forty five (45) days after the Company’s receipt of the Demand
Registration, file a Registration Statement on Form S-1 or any similar long-form
registration statement that may be available at that time (“Form S-1”) with
respect to all Registrable Securities requested by the Demanding Holders and
Requesting Holders pursuant such the Demand Registration, and shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective by the Commission as soon as practicable thereafter; provided,
however, that the Company may use a Registration Statement on Form S-3 or any
successor form thereto if the Company would qualify to use such form within 30
days after the date on which the initial demand request is given and the Company
shall not be required to file such Registration Statement until it is so
qualified. Under no circumstances shall the Company be obligated to effect more
than an aggregate of three (3) Registrations pursuant to a Demand Registration
under this subsection 2.1.1 with respect to any or all Registrable Securities.

 



 4 

 

 

2.1.2 Effective Registration. Notwithstanding the provisions of subsection 2.1.1
above or any other part of this Agreement, a Registration pursuant to a Demand
Registration shall not count as a Registration unless and until (i) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Demand Registration has been declared effective by the Commission;
provided, however, that if after such Registration Statement has been declared
effective, an offering of Registrable Securities in a Registration pursuant to a
Demand Registration is subsequently interfered with by any stop order or
injunction of the Commission, federal or state court or any other governmental
agency (except for a stop order or injunction resulting from information
supplied by a Demanding or Requesting Holding for use in the Registration
Statement being incorrect or incomplete) the Registration Statement with respect
to such Registration shall be deemed not to have been declared effective, unless
and until, (x) such stop order or injunction is removed, rescinded or otherwise
terminated, and (y) a majority-in-interest of the Demanding Holders initiating
such Demand Registration thereafter affirmatively elect to continue with such
Registration and accordingly notify the Company in writing, but in no event
later than five (5) days, of such election; and, provided, further, that the
Company shall not be obligated or required to file another Registration
Statement until the Registration Statement that has been previously filed with
respect to a Registration pursuant to a Demand Registration becomes effective or
is subsequently terminated.

 

2.1.3 Underwritten Offering. Subject to the provisions of subsection 2.1.4 and
Section 2.4 hereof, if a majority-in-interest of the Demanding Holders so advise
the Company as part of their Demand Registration that the offering of the
Registrable Securities pursuant to such Demand Registration shall be in the form
of an Underwritten Offering, then the right of such Demanding Holder or
Requesting Holder (if any) to include its Registrable Securities in such
Registration shall be conditioned upon such Holder’s participation in such
Underwritten Offering and the inclusion of such Holder’s Registrable Securities
in such Underwritten Offering to the extent provided herein. All such Holders
proposing to distribute their Registrable Securities through an Underwritten
Offering under this subsection 2.1.3 shall enter into an underwriting agreement
in customary form with the Underwriter(s) selected for such Underwritten
Offering by a majority-in-interest of the Demanding Holders initiating the
Demand Registration.

 

2.1.4 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Registration pursuant to a Demand Registration,
in good faith, advises the Company, the Demanding Holders and the Requesting
Holders (if any) in writing that the dollar amount or number of Registrable
Securities that the Demanding Holders and the Requesting Holders (if any) desire
to sell, taken together with all other shares of Common Stock or other equity
securities that the Company desires to sell and the shares of Common Stock, if
any, as to which a Registration has been requested pursuant to separate written
contractual piggy-back registration rights held by any other stockholders who
desire to sell, exceeds the maximum dollar amount or maximum number of equity
securities that can be sold in the Underwritten Offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such offering (such maximum dollar amount or
maximum number of such securities, as applicable, the “Maximum Number of
Securities”), then the Company shall include in such Underwritten Offering, as
follows: (i) first, the Registrable Securities of the Demanding Holders and the
Requesting Holders (if any) (pro rata based on the respective number of
Registrable Securities that each Demanding Holder and Requesting Holder (if any)
has requested be included in such Underwritten Registration and the aggregate
number of Registrable Securities that the Demanding Holders and Requesting
Holders have collectively requested be included in such Underwritten
Registration (such proportion is referred to herein as “Pro Rata”)) that can be
sold without exceeding the Maximum Number of Securities; (ii) second, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clause (i), the shares of Common Stock or other equity securities that
the Company desires to sell that can be sold without exceeding the Maximum
Number of Securities; (iii) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i) and (ii), the
Registrable Securities of Holders (Pro Rata, based on the respective number of
Registrable Securities that each Holder has so requested) exercising their
rights to register their Registrable Securities pursuant to subsection 2.2.1
hereof, which can be sold without exceeding the Maximum Number of Securities;
and (iv) fourth, to the extent that the Maximum Number of Securities has not
been reached under the foregoing clauses (i), (ii) and (iii), the shares of
Common Stock or other equity securities of other persons or entities that the
Company is obligated to register in a Registration pursuant to separate written
contractual arrangements with such persons and that can be sold without
exceeding the Maximum Number of Securities.

 



 5 

 

 

2.1.5 Demand Registration Withdrawal. A majority-in-interest of the Demanding
Holders initiating a Demand Registration or a majority-in-interest of the
Requesting Holders (if any), pursuant to a Registration under subsection 2.1.1
shall have the right in their sole discretion to withdraw from a Registration
pursuant to such Demand Registration upon written notification to the Company
and the Underwriter or Underwriters (if any) of their intention to withdraw from
such Registration prior to the effectiveness of the Registration Statement filed
with the Commission with respect to the Registration of their Registrable
Securities pursuant to such Demand Registration. Notwithstanding anything to the
contrary in this Agreement, the Company shall be responsible for the
Registration Expenses incurred in connection a Registration pursuant to a Demand
Registration prior to its withdrawal under this subsection 2.1.5.

 

2.2 Piggy-back Registration.

 

2.2.1 Piggy-back Rights. If, at any time on or after the date the Company
consummates a Business Combination, the Company proposes to file a Registration
Statement under the Securities Act with respect to an offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into equity securities, for its own account or for the account of
stockholders of the Company (or by the Company and by the stockholders of the
Company including, without limitation, pursuant to Section 2.1 hereof), other
than a Registration Statement (i) filed in connection with any employee stock
option or other benefit plan, (ii) for an exchange offer, as part of a merger,
consolidation or similar transaction or for an offering of securities solely to
the Company’s existing stockholders, (iii) for an offering of debt that is
convertible into equity securities of the Company, or (iv) for a dividend
reinvestment plan, then the Company shall give written notice of such proposed
filing to all of the Holders of Registrable Securities as soon as practicable
but not less than ten (10) days before the anticipated filing date of such
Registration Statement, which notice shall (A) describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, in such offering, and (B) offer to all of the Holders of Registrable
Securities the opportunity to register the sale of such number of Registrable
Securities as such Holders may request in writing within five (5) days after
receipt of such written notice (such Registration a “Piggy-back Registration”).
The Company shall, in good faith, cause such Registrable Securities to be
included in such Piggy-back Registration and shall use its best efforts to cause
the managing Underwriter or Underwriters of a proposed Underwritten Offering to
permit the Registrable Securities requested by the Holders pursuant to this
subsection 2.2.1 to be included in a Piggy-back Registration on the same terms
and conditions as any similar securities of the Company included in such
Registration and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
All such Holders proposing to distribute their Registrable Securities through an
Underwritten Offering under this subsection 2.2.1 shall enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwritten Offering by the Company. The Company may postpone or withdraw
the filing or the effectiveness of a Piggyback Registration at any time in its
sole discretion.

 



 6 

 

 

2.2.2 Reduction of Piggy-back Registration. If the managing Underwriter or
Underwriters in an Underwritten Registration that is to be a Piggy-back
Registration, in good faith, advises the Company and the Holders of Registrable
Securities participating in the Piggy-back Registration in writing that the
dollar amount or number of the shares of Common Stock that the Company desires
to sell, taken together with (i) the shares of Common Stock, if any, as to which
Registration has been demanded pursuant to separate written contractual
arrangements with persons or entities other than the Holders of Registrable
Securities hereunder, (ii) the Registrable Securities as to which registration
has been requested pursuant Section 2.2.1 hereof, and (iii) the shares of Common
Stock, if any, as to which Registration has been requested pursuant to separate
written contractual piggy-back registration rights of other stockholders of the
Company, exceeds the Maximum Number of Securities, then:

 

(a) If the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (A) first, the shares of Common Stock or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the Registrable Securities of Holders exercising their rights to
register their Registrable Securities pursuant to subsection 2.2.1 hereof, Pro
Rata, which can be sold without exceeding the Maximum Number of Securities; and
(C) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A) and (B), the shares of Common Stock, if
any, as to which Registration has been requested pursuant to written contractual
piggy-back registration rights of other stockholders of the Company, which can
be sold without exceeding the Maximum Number of Securities; and

 

(b) If the Registration is pursuant to a request by persons or entities other
than the Holders of Registrable Securities, then the Company shall include in
any such Registration (A) first, the shares of Common Stock or other equity
securities, if any, of such requesting persons or entities, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the Registrable Securities of Holders exercising their rights to
register their Registrable Securities pursuant to subsection 2.2.1, Pro Rata,
which can be sold without exceeding the Maximum Number of Securities (C) third,
to the extent that the Maximum Number of Securities has not been reached under
the foregoing clauses (A) and (B), the shares of Common Stock or other equity
securities that the Company desires to sell which can be sold without exceeding
the Maximum Number of Securities; and (D) fourth, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (A), (B)
and (C), the shares of Common Stock or other equity securities for the account
of other persons or entities that the Company is obligated to register pursuant
to separate written contractual arrangements with such persons or entities,
which can be sold without exceeding the Maximum Number of Securities.

 

2.2.3 Piggy-back Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggy-back Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggy-back Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggy-back Registration. The
Company (in its sole discretion or at the result of a request for withdrawal by
persons pursuant to separate written contractual obligations) may postpone or
withdraw the filing or effectiveness of a Piggy-back Registration.
Notwithstanding anything to the contrary in this Agreement, the Company shall be
responsible for the Registration Expenses incurred in connection with the
Piggy-back Registration prior to its withdrawal under this subsection 2.2.3.

 

2.2.4 Unlimited Piggy-back Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.2 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.1
hereof; provided, however, that the rights to demand a Piggy-back Registration
under this Section 2.2 shall terminate on the second anniversary of the
consummation of the Business Combination.

 



 7 

 

 

2.3 Registrations on Form S-3. Provided that the Company has qualified for the
use of a Registration Statement on Form S-3 or any successor form thereto, the
Holders of Registrable Securities may, at any time, and from time to time,
request in writing that the Company, pursuant to Rule 415 under the Securities
Act (or any successor rule promulgated thereafter by the Commission), register
the resale of any or all of their Registrable Securities on Form S-3 or any
similar short-form Registration Statement that may be available at such time
(“Form S-3”); provided, however, that the Company shall not be obligated to
effect such request through an Underwritten Offering. Within ten (10) days of
the Company’s receipt of a written request from a Holder or Holders of
Registrable Securities for a Registration on Form S-3, the Company shall
promptly give written notice of the proposed Registration on Form S-3 to all
other Holders of Registrable Securities, and each Holder of Registrable
Securities who thereafter wishes to include all or a portion of such Holder’s
Registrable Securities in such Registration on Form S-3 shall so notify the
Company, in writing, within five (5) days after the receipt by the Holder of the
notice from the Company. As soon as practicable thereafter, but not more than
thirty (30) days after the Company’s initial receipt of such written request for
a Registration on Form S-3, the Company shall file a Registration Statement on
Form S-3 with respect to the Registrable Securities of such Holder(s) as are
specified in such written request, together with all or such portion of
Registrable Securities of any other Holder or Holders joining in such request as
are specified in the written notification given by such Holder or Holders, and
shall use its reasonable best efforts to cause such Registration Statement to be
declared effective by the Commission as soon as practicable thereafter;
provided, however, that the Company shall not be obligated to effect any such
Registration pursuant to Section 2.3 hereof if (i) a Form S-3 is not available
for such offering; or (ii) the Holders of Registrable Securities, together with
the Holders of any other equity securities of the Company entitled to inclusion
in such Registration, propose to sell the Registrable Securities and such other
equity securities (if any) at any aggregate price to the public of less than
$10,000,000. The rights to demand Registration on Form S-3 under this Section
2.3 shall terminate on the third anniversary of the Business Combination.

 

2.4 Restrictions on Registration Rights. The Company shall not be obligated to
effect any Demand Registration within 180 days after the effective date of a
previous Demand Registration or a previous Piggy-back Registration in which
holders of Registrable Securities were permitted to register, and actually sold,
75% of the Registrable Securities requested to be included therein. The Company
may postpone for up to 120 days the filing or effectiveness of (A) a
Registration Statement for a Demand Registration if the Holders have requested
an Underwritten Registration and the Company and the Holders are unable to
obtain the commitment of underwriters to firmly underwrite the offer, or (B) a
Registration Statement for a Demand Registration or a Registration on Form S-3
if the Registration Statement is required under applicable law, rule or
regulation to contain (i) financial statements that are unavailable to the
Company for reasons beyond the Company’s control, (ii) audited financial
statements as of a date other than the Company’s fiscal year end (unless the
Holders requesting Registration agree to pay the reasonable expenses of this
audit), (iii) pro forma financial statements that are required to be included in
a registration statement, or if the Board determines in its reasonable good
faith judgment that such Demand Registration would (x) materially interfere with
a significant acquisition, corporate organization or other similar transaction
involving the Company, (y) require the Company to make an Adverse Disclosure or
(z) render the Company unable to comply with requirements under the Securities
Act or Exchange Act; provided, that in such event the Holders of a
majority-in-interest of the Registrable Securities initiating a Demand
Registration shall be entitled to withdraw such request and, if such request is
withdrawn, such Demand Registration shall not count as one of the permitted
Demand Registrations hereunder and the Company shall pay all Registration
Expenses in connection with such Registration. The Company may delay a Demand
Registration hereunder only twice in any period of twelve consecutive months.

 

ARTICLE III

COMPANY PROCEDURES

 

3.1 General Procedures. If at any time on or after the date the Company
consummates a Business Combination the Company is required to effect the
Registration of Registrable Securities, the Company shall use its best efforts
to effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended plan of distribution thereof, and pursuant thereto
the Company shall:

 

3.1.1 prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities and use its reasonable best efforts to cause such
Registration Statement to become effective and remain effective until all
Registrable Securities covered by such Registration Statement have been sold;

 



 8 

 

 

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by the Holders or any Underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until the earlier of (a) one year following the effective date of the
Registration Statement or (b) until all Registrable Securities covered by such
Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus and either (i) any underwriter overallotment option has terminated by
its terms or (ii) the underwriters have advised the Company that they will not
exercise such option or any remaining portion thereof;

 

3.1.3 furnish without charge to the Underwriters, if any, and the Holders of
Registrable Securities included in such Registration, or such Holders’ legal
counsel, copies of the Prospectus included in such Registration Statement
(including each preliminary Prospectus), and each amendment and supplement
thereto (in each case including all exhibits thereto and documents incorporated
by reference therein), and such other documents as the Underwriters and the
Holders of Registrable Securities included in such Registration or the legal
counsel for any such Holders may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Holders;

 

3.1.4 prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may reasonably request and (ii) take such action necessary to
cause such Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental authorities as may be
necessary by virtue of the business and operations of the Company and do any and
all other acts and things that may be reasonably necessary or advisable to
enable the Holders of Registrable Securities included in such Registration
Statement to consummate the disposition of such Registrable Securities in such
jurisdictions; provided, however, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify or take any action to which it would be subject
to general service of process or taxation in any such jurisdiction where it is
not then otherwise so subject;

 

3.1.5 use commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange or automated quotation
system on which similar securities issued by the Company are then listed;

 

3.1.6 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

 

3.1.7 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its commercially reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such stop order should be issued;

 

3.1.8 at least five (5) days prior to the filing of any Registration Statement
or Prospectus or any amendment or supplement to such Registration Statement or
Prospectus or any document that is to be incorporated by reference into such
Registration Statement or Prospectus, furnish a copy thereof to each seller of
such Registrable Securities or its counsel;

 

3.1.9 notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

 



 9 

 

 

3.1.10 in the event of an Underwritten Offering, permit the participating
Holders to rely on any “cold comfort” letter from the Company’s independent
registered public accountants provided to the managing Underwriter of such
offering;

 

3.1.11 in the event of an Underwritten Offering, permit the participating
Holders to rely on any opinion(s) of counsel representing the Company for the
purposes of such Registration issued to the managing Underwriter of such
offering covering legal matters with respect to the Registration;

 

3.1.12 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

 

3.1.13 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve (12)
months beginning with the first day of the Company’s first full calendar quarter
after the effective date of the Registration Statement which satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder, and
which requirement will be deemed to be satisfied if the Company timely files
complete and accurate information on Forms 10-Q, 10-K and 8-K under the Exchange
Act and otherwise complies with Rule 158 under the Securities Act;

 

3.1.14 if the Registration involves the Registration of Registrable Securities
involving gross proceeds in excess of $25,000,000, use its reasonable efforts to
make available senior executives of the Company to participate in customary
“road show” presentations that may be reasonably requested by the Underwriter in
any Underwritten Offering; and

 

3.1.15 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

 

3.2 Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company. It is acknowledged by the Holders that the Holders
shall bear all incremental selling expenses relating to the sale of Registrable
Securities, such as Underwriters’ commissions and discounts, brokerage fees,
Underwriter marketing costs and all reasonable fees and expenses of any legal
counsel representing the Holders.

 

3.3 Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

 

3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until he, she or it is advised in writing by the Company that the use
of the Prospectus may be resumed and he, she or it has received copies of a
supplemented or amended Prospectus correcting the Misstatement (it being
understood that the Company hereby covenants to prepare and file such supplement
or amendment as soon as reasonably practicable after the time of such notice)
and, if so directed by the Company, each Holder shall deliver to the Company (at
the Company's expense) all copies, other than permanent file copies then in such
Holder's possession, of the Prospectus covering such Registrable Securities at
the time of receipt of such notice. If the continued use of a Registration
Statement in respect of any Registration at any time would require the Company
to make an Adverse Disclosure, or would require the inclusion in such
Registration Statement of (i) financial statements that are unavailable to the
Company for reasons beyond the Company’s control, (ii) audited financial
statements as of a date other than the Company’s fiscal year end (unless the
Holders requesting Registration agree to pay the reasonable expenses of this
audit), or (iii) pro forma financial statements that are required to be included
in a registration statement, the Company may, upon giving prompt written notice
of such action to the Holders, delay the filing or initial effectiveness of, or
suspend use of, such Registration Statement for no more than 180 days. In the
event the Company exercises its rights under the preceding sentence, the Holders
agree to suspend, immediately upon their receipt of the notice referred to
above, their use of the Prospectus relating to any Registration in connection
with any sale or offer to sell Registrable Securities. The Company shall
immediately notify the Holders of the expiration of any period during which it
exercised its rights under this Section 3.4.

 



 10 

 

 

3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be reporting under the
Exchange Act, covenants to use reasonable best efforts to file timely (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
Sections 13(a) or 15(d) of the Exchange Act and to promptly upon request by a
Holder furnish such Holder with true and complete copies of such filings. The
Company further covenants that it shall take such further action as any Holder
may reasonably request, all to the extent required from time to time to enable
such Holder to sell shares of Common Stock held by such Holder without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act, including providing
any legal opinions. Upon the request of any Holder, the Company shall deliver to
such Holder a written certification of a duly authorized officer as to whether
it has complied with such requirements.

 

3.6 Limitations on Registration Rights. Notwithstanding anything herein to the
contrary, (i) Cantor may not exercise its rights under Section 2.1 and 2.2
hereunder after five and two years after the effective date of the registration
statement relating to the Company’s IPO, respectively, and (ii) Cantor may not
exercise its rights under Section 2.1more than one time.

 

ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION

 

4.1 Indemnification.

 

4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers and directors and each person who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses (including reasonable
attorneys’ fees) caused by any untrue or alleged untrue statement of material
fact contained in any Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except insofar as the same are
caused by or contained in any information furnished in writing to the Company by
such Holder expressly for use therein. The Company shall indemnify the
Underwriters, their officers and directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to the indemnification of the Holder.

 

4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and agents and each person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses (including, without limitation, reasonable attorneys’
fees) resulting from any untrue statement of material fact contained in the
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by such Holder expressly for
use therein; provided, however, that the obligation to indemnify shall be
several, not joint and several, among such Holders of Registrable Securities,
and the liability of each such Holder of Registrable Securities shall be in
proportion to and limited to the net proceeds received by such Holder from the
sale of Registrable Securities pursuant to such Registration Statement. The
Holders of Registrable Securities shall indemnify the Underwriters, their
officers, directors and each person who controls such Underwriters (within the
meaning of the Securities Act) to the same extent as provided in the foregoing
with respect to indemnification of the Company.

 



 11 

 

 

4.1.3 Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

 

4.1.5 If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.

 



 12 

 

 

ARTICLE V

MISCELLANEOUS

 

5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery, or (iii) transmission by hand delivery, electronic mail or facsimile.
Each notice or communication that is mailed, delivered, or transmitted in the
manner described above shall be deemed sufficiently given, served, sent, and
received, in the case of mailed notices, on the third business day following the
date on which it is mailed and, in the case of notices delivered by courier
service, hand delivery, electronic mail or facsimile, at such time as it is
delivered to the addressee (with the delivery receipt of the intended recipient
or the affidavit of messenger) or at such time as delivery is refused by the
addressee upon presentation. Any notice or communication under this Agreement
must be addressed to

 

the Company at:

 

FinTech Acquisition Corp. II

2929 Arch Street, Suite 1703

Philadelphia, PA 19104-2870Email: jmce@stbwell.com

 

with a copy to:

 

Ledgewood

2001 Market Street, Suite 3400

Philadelphia, Pennsylvania 19103

Attention: Amanda Abrams

Email: aabrams@ledgewood.com

Facsimile: (215) 735-9450

 

and to the Holders, at such Holder’s address referenced in Schedule A.

 

Any party may change its address for notice at any time and from time to time by
written notice to the other parties hereto, and such change of address shall
become effective thirty (30) days after delivery of such notice as provided in
this Section 5.1.

 

5.2 Assignment; No Third Party Beneficiaries.

 

5.2.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.
Prior to the expiration of the Founder Lock-up Period or Placement Unit Lock-up
Period, as the case may be, no Holder may assign or delegate his, her or its
rights, duties or obligations under this Agreement in whole or in part.
Notwithstanding the above, as it applies to the Registrable Securities, the
Holder may transfer such securities during the respective lock-up period to any
Permitted Transferee (as such term is defined in that certain Warrant Agreement
between the Company and Continental Stock Transfer & Trust Company) but only if
such Permitted Transferee agrees to become bound by the transfer restrictions
set forth in this Agreement and the Letter Agreements.

 

5.2.2 Except as set forth in subsection 5.2.1 hereof, this Agreement and the
rights, duties and obligations of the Holders of Registrable Securities
hereunder may be assigned or delegated by such Holder of Registrable Securities
in conjunction with and to the extent of any transfer of Registrable Securities
by any such Holder.

 

5.2.3 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the Holders, the permitted assigns and its
successors and the permitted assigns of the Holders.

 

5.2.4 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
Section 5.2 hereof.

 



 13 

 

 

5.2.5 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 5.1 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.

 

5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

 

5.4 Governing Law; Venue. THE PARTIES EXPRESSLY AGREE THAT THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE CONFLICT OF LAW PROVISIONS OF SUCH JURISDICTION. Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States or the courts of the State of New York in each case located in the
city of New York, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.

 

5.5 Amendments and Modifications. Upon the written consent of the Company and
the Holders of at least a majority in interest of the then outstanding
Registrable Securities, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder, solely in its capacity as a holder of the shares
of capital stock of the Company, in a manner that is materially different from
the other Holders (in such capacity) shall require the consent of the Holder so
affected. No course of dealing between any Holder or the Company and any other
party hereto or any failure or delay on the part of a Holder or the Company in
exercising any rights or remedies under this Agreement shall operate as a waiver
of any rights or remedies of any Holder or the Company. No single or partial
exercise of any rights or remedies under this Agreement by a party shall operate
as a waiver or preclude the exercise of any other rights or remedies hereunder
or thereunder by such party.

 

5.6 Other Registration Rights. The Company represents and warrants that no
person, other than a Holder of Registrable Securities, has any right to require
the Company to register any securities of the Company for sale or to include
such securities of the Company in any Registration filed by the Company for the
sale of securities for its own account or for the account of any other person.

 

5.7 Termination. This Agreement shall terminate upon the earlier of (i) the
fifth anniversary of the date of this Agreement or (ii) the date as of which (A)
all of the Registrable Securities have either been sold pursuant to a
Registration Statement or cease to be Registrable Securities (but in no event
prior to the applicable period referred to in Section 4(3) of the Securities Act
and Rule 174 thereunder) or (B) the Holders of all Registrable Securities are
permitted to sell the Registrable Securities under Rule 144 (or any similar
provision) under the Securities Act without limitation on the amount of
securities sold or the manner of sale. The provisions of Section 3.5 and Article
IV shall survive any termination.

 

[SIGNATURE PAGES FOLLOW]

 



 14 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

   COMPANY:         

FINTECH ACQUISITION CORP. II

a Delaware corporation

         By: /s/ James J. McEntee, III      

Name: James J. McEntee, III

Title:   President and Chief Financial Officer

            HOLDERS:         

FINTECH INVESTOR HOLDINGS II, LLC

a Delaware limited liability company

         By: /s/ Daniel G. Cohen       Name: Daniel G. Cohen       Title:
  Manager

 

   DGC FAMILY FINTECH TRUST             By: /s/ Daniel G. Cohen       Name:
Daniel G. Cohen       Title:   Trustee                /s/ Betsy Z. Cohen      
Betsy Z. Cohen               /s/ Daniel G. Cohen       Daniel G. Cohen         
      /s/ Shami Patel       Shami Patel                /s/ Jeremy Kuiper      
Jeremy Kuiper             Swarthmore Trust of 2016             By: /s/ Richard
Maiocco       Name: Richard Maiocco       Title: Trustee

 

  

CANTOR FITZGERALD & CO.

a New York general partnership

 

   By: /s/ Shawn Matthews    Name: Shawn Matthews    Title: CEO

 



  /s/ James J. McEntee, III   James J. McEntee, III

 

 

[Registration Rights Agreement]

 



 

